Citation Nr: 1623549	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  10-00 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for chronic fatigue, including as due to a qualifying chronic disability to include undiagnosed illness.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 1977 to January 1997, including service in the Southwest Asian Theater of operations during the Persian Gulf War.

This appeal comes to the Board of Veterans' Appeals (Board) from January 2009 and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Claims for service connection for chronic fatigue and PTSD were received in June 2008 and January 2010, respectively.  The January 2009 rating decision, in pertinent part, denied service connection for chronic fatigue.  The June 2013 rating decision granted service connection for PTSD and assigned an initial 10 percent disability rating effective October 6, 2011 (the earliest day a clinical diagnosis of PTSD was assessed).

In March 2015, the Veteran testified at a Board hearing before a Veterans Law Judge in Waco, Texas (Travel Board hearing).  A transcript of the hearing is of record.  The Veterans Law Judge who held the March 2015 hearing is no longer employed by the Board.  In April 2016 correspondence, the Veteran indicated that he did not want another Board hearing; therefore, the Board may proceed with adjudication of the issues on appeal, which includes consideration of the Veteran's hearing testimony.     

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  





REMAND

Initial Rating for PTSD

At the March 2015 Board hearing, the Veteran testified that he was not honest regarding to the severity of his PTSD symptoms at the January 2013 VA examination because his spouse accompanied him to the examination.  See Board hearing transcript at 7-8.  The Veteran testified that, if afforded a new VA examination, he would be fully transparent about his symptoms.  See id. at 9-10.  The Veteran further testified that the PTSD symptoms have worsened.  See id. at 14.  

While the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted, see Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) and VAOPGCPREC 11-95, in the context of a specific assertion of worsening or evidence suggesting a worsening since the last examination, an examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  The Board finds that further examination is required so that the decision is based on a record that contains a current examination that accurately reflects the severity of the PTSD symptoms and resultant level of social and occupational impairment.    

Service Connection for Chronic Fatigue

The service treatment records reflect that the Veteran repeatedly reported fatigue following deployment to Southwest Asia in 1991 until service separation in 1997.  At the September 2009 VA examination, the VA examiner did not diagnosis the Veteran with chronic fatigue syndrome and indicated that the Veteran's complaints of fatigue may be due to his insomnia.  The VA examiner opined that, while the insomnia could be due to chronic fatigue syndrome, it was not worked up during service and insomnia and fatigue alone do not meet the criteria for a diagnosis of chronic fatigue syndrome.  The VA treatment records suggest that the insomnia is a symptom of the service-connected PTSD as opposed to a separately diagnosed disability.  

The Board finds that it is not clear from the evidence of record whether the Veteran has a separate fatigue or sleep disorder or if the reported symptoms of fatigue and insomnia are attributable to the service-connected PTSD.  As such, the Board finds that an additional VA medical opinion would assist in deciding this issue.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006)

Accordingly, the case is REMANDED for the following action:

1. Schedule a VA examination(s) to assist in determining the current severity of the service-connected PTSD and the etiology of the claimed chronic fatigue.  The VA examiner should review the claims folder.  All indicated tests and studies should be conducted.  The examiner should diagnose all fatigue and sleep disabilities and then offer the following opinions with supporting rationale:

Does the Veteran have a currently diagnosed fatigue or sleep disability?  The VA examiner should note and discuss whether the Veteran's reported fatigue and insomnia are symptoms of the service-connected PTSD or separate disabilities.  

Is it at least as likely as not (50 percent or greater probability) that each current fatigue or sleep disorder was incurred in or caused by active service?  

2.  Then readjudicate the issues on appeal in light of all pertinent evidence.  If any benefit sought on appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




